United States Securities and Exchange Commission Washington, D.C.20549 Form F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A.Name of issuer or person filing (“Filer”): Transeuro Energy Corp. B.(1)This is [check one] x an original filing for the Filer o an amended filing for the Filer (2)Check the following box if you are filing the Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9) o Note:Regulation S-T Rule 101(b)(9) only permits the filing of the Form F-X in paper: (a) if the party filing or submitting the Form CB is not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; or (b) if filed by a Canadian issuer when qualifying an offering statement pursuant to the provisions of Regulation A (17 CFR 230.251- 230.263 of this chapter). C.Identify the filing in conjunction with which this Form is being filed: Name of registrant: Transeuro Energy Corp. Form type: Form CB File Number (if known): 005-86464 Filed by: Transeuro Energy Corp. Dated Filed:
